DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 28 October 2021 has been entered.  
In accordance with petition decision made by the Director of Technology Center 3700 on 22 September 2021, the Applicant’s petition revoking the requirement for restriction has been granted.  Accordingly, all claims will be reviewed in this present Office action.  Accordingly, this Office action is a Non-Final Office action because there new grounds for rejection are presented, which have not been necessitated by the Applicant’s amendments of claims (referencing MPEP 706.07(a)).  The requirement for restriction has been withdrawn.
The examiner recognizes the amendments made to figs. 1A and 1B.  However, no additional amendments were made to the Applicant’s Drawings.  Accordingly, the Drawing objections still stand.  Additionally, new Drawing objections are made based on the Applicant’s amendments and upon examination of newly considered claims 16-20.
Applicant’s amendments to the Abstract have overcome every Abstract objection.  The objection to the Abstract has been withdrawn.  
Applicant’s amendments to the Claims have provided new grounds for Specification objections, where limitations that are claimed lack antecedent in the Specification.  Additionally, previously identified Specification objections have not been addressed.  Applicant’s arguments, see section entitled, “Erroneous Objections” page 4, filed 17 November 2021, have been fully considered but are not persuasive.  Accordingly, the objections to the Specification still stand.  
Applicant’s amendments to the Claims have overcome every Claim objection.  However, the Applicant’s amendments have provided new grounds for Claim objections. 
Applicant’s arguments, see section entitled, “Examiner’s Nonstatuatory Double Patenting Rejection Erred” pages 5-9, filed 28 October 2021, with respect to the Double Patenting Rejection have been fully considered but are not persuasive.  Accordingly, the grounds for the Double Patenting Rejection still stand.
Applicant’s amendments to the Claims have overcome every interpretation under 35 USC 112(f).  The interpretation section has been withdrawn.  
Applicant’s amendments to the Claims have overcome the 35 USC 112(a) rejections for claims 1, 5, 6, and 9.  Applicant’s arguments, see section entitled, “Erroneous Rejections on 35 USC 112” pages 2-4, filed 28 October 2021, with respect to the 35 USC 112 rejections have been fully considered but are not persuasive with respect to the 35 USC 112(a) rejections for claims 10 and 13.  Additionally, Applicant’s amendments have introduced new matter into the claims.
Applicant’s amendments have overcome some of the 35 USC 112(b) rejections, but many of the 35 USC 112(b) rejections remain.  Additionally, Applicant’s amendments have provided new grounds for 35 US 112(b) rejections. 
Applicant’s arguments, see section entitled, “The Non-final Rejection Erred by Rejecting Claims 1-15 Under 35 USC 103” pages 10-39, filed 28 October 2021, with respect to the 35 USC 103 rejections have been fully considered but are not persuasive.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 28 October 2021, the status of the claims is as follows: Claims 1-20 have been amended.
Claims 1-20 are pending.	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “first grippers” of claim 1 (line 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “first motors” of claim 1 (line 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “second grippers” of claim 1 (line 28) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “second motor” of claim 1 (line 31) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “solid component” of claim 3 (line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Alternatively, the Applicant can clarify whether the “solid component” of claim 3 is either the board or the door disclosed in the Specification.
Additionally, the “third motion mechanism” of claim 3 (line 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “third motor” of claim 3 (line 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “block” of claim 5 (line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “fourth motor” of claim 5 (line 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “fourth motion mechanism” of claim 6 (line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “fifth motor” of claim 6 (line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “code” and the “code reader” of claim 7 (line 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Alternatively, with respect to the “code reader,” the Applicant can replace the “code reader” of claim 7 with the scanner disclosed in the Specification.
Additionally, the “sixth motor” of claim 9 (line 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “fifth motion mechanism” of claim 14 (lines 2-3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “lid opening apparatus” of claim 16 (line 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Alternatively, the Applicant can replace the “lid gripping mechanism” of claim 16 with the “cap gripping mechanism.”
Additionally, the “lid gripping mechanism” of claim 16 (line 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Alternatively, the Applicant can replace the “lid gripping mechanism” of claim 16 with the “container gripping mechanism” (fig. 41, numeral 701) disclosed in the Specification in paragraph 00194.  
Additionally, the “first grippers” of claim 16 (line 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “second one or more grippers” of claim 16 (line 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “one or more second grippers” of claim 16 (line 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “first motion sub-mechanism” of claim 16 (line 23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “first motor” of claim 16 (line 23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “second motion sub-mechanism” of claim 16 (line 26) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “second motor” of claim 16 (line 26) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “one or more third grippers” of claim 16 (line 36) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “third motor” of claim 16 (line 38) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “second container gripping mechanism” of claim 17 (line 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “third motion mechanism” of claim 17 (line 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “fourth motor” of claim 17 (line 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “fourth motion mechanism” of claim 17 (line 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “fifth motion mechanism” of claim 18 (line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “sixth motor” of claim 18 (line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “pluralify of ingredient containers of a certain shape” of claim 20 (lines 5-6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “a first motion mechanism comprising a support component and a first motor configured to move the cookware as to stir or mix the food or food ingredients contained in the cookware” of claim 20 (lines 10-12) must be shown or the feature(s) canceled from the claim(s).  Alternatively, the Applicant can amend claim 20 to require a “stirring motion mechanism” instead of a “first motion mechanism.”  No new matter should be entered.  
Additionally, the “first motor” of claim 20 (line 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “second motor” of claim 20 (line 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “third motion mechanism” of claim 20 (line 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Additionally, the “third motor” of claim 20 (line 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels:
No description is provided for 903 (in the box) shown in Figs. 2A-B, 47B-E, 48A-D, 49A, and 52.
No description is provided for 902 (in the box) shown in Figs. 8A, 9C, 10, 13, 15, 19A-B, 20A, 21A, 26B-D, 27A-B, 31, 35, 37A, 40, 41, 42A, and 52.
No description is provided for 904 (in the box) shown in Figs. 25 A, C, D and 52.
No description is provided for 903x (in the box) shown in Fig. 52.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 1, Applicant is not claiming the benefit of “US Patent Application Serial No. 16/155,895, filed on October 10, 2018; Inventor: Zhengxu He.”  Recommend deletion.  Please see MPEP 211 and 601.
Appropriate correction is required.
The specification is objected to as failing to provide detailed description and/or support for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claim 1, “wherein the ingredient container may be one of the ingredient containers that were previously stored in the storage apparatus,” “dispensing apparatus configured to move an ingredient container as to dispense the food ingredients from the ingredient container to the cookware, wherein the ingredient container may be one of the ingredient containers that were previously stored in the storage apparatus,” the “first grippers,” the “first motors,” “a loading apparatus configured to load an ingredient container to one of the plurality of vehicles wherein the ingredient container may be one of the ingredient containers that were previously stored in the storage apparatus,” the “second grippers,” the “second motor,” and “a plurality of vehicles, each of the plurality of vehicles being configured to transport an ingredient containers,” lack antecedent in the Specification.
In claim 3, “a solid component,” the “third motion mechanism,” and the “third motor” lack antecedent in the Specification.
In claim 4, “wherein the ingredient container may be one of the ingredient containers previously stored in the storage apparatus” lacks antecedent in the Specification.
In claim 5, “stopping mechanism comprising a block and a fourth motor configured to produce a motion of the block” lacks antecedent in the Specification.
In claim 6, “forth motion mechanism” and “fifth motor” lack antecedent in the Specification.
In claim 7, “code reader” lacks antecedent in the Specification.
In claim 9, “sixth motor” lacks antecedent in the Specification.  Additionally, “a number of rail tracks that are some of the one or more rail tracks; and a sixth motor configured to move the rail tracks” lacks antecedent in the Specification.  Alternatively, the Applicant change the word “move” to “connect” (referencing paragraph 00200 of the Specification).
In claim 10, “a plurality of second computers, wherein each of the plurality of second computers is configured to be connected to the first computer as to allow the first computer to send information to the second computers,” “connections between at least one of the plurality of second computers to one of the motors or other devices,” and “as to allow the second computer to control the motor or other device” lack antecedent in the Specification.
In claim 11, “recipe” lacks antecedent in the Specification.
In claim 12, “wherein the computer system is configured to store: a classification of ingredient contents into different ingredient content types, wherein each ingredient content type comprises the information on the types of the food ingredients and their quantities that can be contained in a single ingredient container; and the number of ingredient containers of food ingredients and the corresponding ingredient content types that are used for the cooking of the food item” lacks antecedent in the Specification.
In claim 13, “said program being configured to schedule the operations of at least some of the mechanisms and apparatuses of the kitchen system” lacks antecedent in the Specification.
In claim 14, “a fifth motion mechanism” lacks antecedent in the Specification.
In claim 15, “a solid component” lacks antecedent in the Specification.
In claim 16, the “closed ingredient container,” “a lid opening apparatus,” “a lid gripping mechanism,” “first grippers,” “second one or more grippers,” “one or more second grippers,” “first motion sub-mechanism,” “first motor,” “second motion sub-mechanism,” a “second motor,” “one or more third grippers,” and a “third motor” lack antecedent in the Specification.
In claim 17, a “second container gripping mechanism,” “third motion mechanism,” “fourth motor,” and a “forth motion mechanism” lack antecedent in the Specification.
In claim 18, a “sixth motor” lacks antecedent in the Specification.
In claim 20, “ingredient containers of a certain shape,” “a first motion mechanism comprising a support component and a first motor configured to move the cookware as to stir or mix the food or food ingredients contained in the cookware,” “first motor,” “second motor,” “third motion mechanism,” and the “third motor” lack antecedent in the Specification.
The amendment filed 28 October 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In amended paragraph 00125, the statement “a computer 904 which is fixedly mounted on the support component 786” constitutes new matter.  The Original Specification states that the computer 904 is connected to the support component 786, and there is not disclosure of the computer being mounted on the support component (see paragraph 00122 of the Specification dated 22 July 2019).
In the amended paragraph 00287, the statement “it should be generally known that board is a solid” constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 1 is objected to because of the following informality: “…configured to transport an ingredient containers…”  (lines 22-23).  Recommend rewriting as “…configured to transport the ingredient containers…”
Claim 11 is objected because of the following informality “…wherein the cooking of the food item uses the entire ingredient content of at least one of the ingredient containers were previously stored, are currently stored, or will be stored in the storage apparatus.”  Recommend rewriting as “wherein the cooking of the food item uses the entire ingredient content of at least one of the ingredient containers that were previously stored, are currently stored, or will be stored in the storage apparatus.”
Claim 20 is objected to because of the following informality: “A kitchen system, comprising.”  Recommend deleting the period and replacing with a colon, i.e., “A kitchen system, comprising:”  
Claim 20 is objected to because of the following informality: “…a storage apparatus configured to store a pluralify of ingredient containers…” (line 5).  Recommend rewriting as ““…a storage apparatus configured to store a plurality of ingredient containers…”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17-19, and 21 of copending Application No. 16/180,051. 
Application No. 16/180,051
Instant Application
1. A kitchen system, comprising: a computer system comprising a first computer; a plurality of ingredient containers, each 
said ingredient container being 


configured to contain one or more 
food ingredients; a plurality of lids, each said lid being configured to cover a said ingredient container, wherein a pair consisting of a said ingredient container and a said lid which covers the ingredient container is referred to as a covered ingredient container; 
a storage configured to store a plurality of said covered ingredient containers; 


one or more cooking systems, each said cooking system comprising a cooking apparatus, wherein the cooking apparatus comprises: 
a cooking container configured to contain or hold a food or a food ingredient; a motion mechanism configured to move the cooking container, the motion mechanism comprising a motor which is connected to the computer system; and a first transfer system configured to move a said covered ingredient container from the storage, said first transfer system comprising a transfer apparatus, wherein the said transfer apparatus comprises: 
a gripping mechanism comprising a first support component and one or more gripping devices, said gripping mechanism 
configured to grip the covered ingredient container; 
and a first motion mechanism comprising a first motor and a second support component, said first motion mechanism being configured to produce a motion of the first support component relative to the second support component, wherein the first motor is configured to be connected to the computer system to allow the computer system to control the first motor.
1. A kitchen system, comprising a 












a storage apparatus configured to store a plural number of ingredient containers; wherein each of the stored ingredient containers is used to contain or hold food ingredients; 
a cooking system comprising: 


a cookware configured to contain and/or hold food or food ingredients; 























and a dispensing apparatus configured to move an ingredient container as to dispense the food ingredients from the ingredient container to the cookware, wherein the ingredient container may be one of the ingredient containers that were previously stored in the storage apparatus, said dispensing apparatus comprising

one or more first grippers configured to grip a said ingredient container; 


and a first motion mechanism configured to move the one or more first grippers, said first motion mechanism comprising one or more first motors
 

a plurality of vehicles, each of the plurality of vehicles being configured to transport one or more said ingredient containers wherein the ingredient containers may be one or more of the ingredient containers that were previously stored in the storage apparatus; and




a loading apparatus configured to load an ingredient container to one of the plurality of vehicles wherein the ingredient container may be one of the ingredient containers that were previously stored in the storage apparatus, said loading apparatus comprising: 
one or more second grippers configured to grip the ingredient container; 



and a second motion mechanism comprising a support component and a second motor, said motor being configured to move the one or more second grippers.
19. The kitchen system of claim 1, wherein a said cooking system further comprises 
an unloading apparatus configured to move a said ingredient container to unload the food ingredients from the ingredient container into the cooking container of the cooking system, wherein the unloading apparatus comprises: 



a gripping mechanism comprising a support component and one or more gripping devices, said gripping mechanism being configured to grip the ingredient container; 
a motion mechanism comprising a motor, said first motion mechanism being configured to produce a motion of the support component of the gripping mechanism.
17. The kitchen system of claim 1, further comprising 
a cyclic transport apparatus configured to move a said ingredient container, said cyclic transport apparatus comprises: a plurality of holders, each said holder comprises a solid that is shaped to position or hold the ingredient container; and a motor configured to be connected to the computer system, said motor being configured to drive a cyclic motion of the holders.
18. (Currently Amended) The kitchen system of claim 17, further comprising 
a transfer apparatus configured to move a said ingredient container and to place the ingredient container on a said holder of the cyclic transport apparatus, the transfer apparatus comprising: 


a gripping mechanism comprising a support component and one or more gripping devices, said gripping mechanism being configured to grip the ingredient container; a motion mechanism comprising a motor, 
said first motion mechanism being configured to produce a motion of the support component of the gripping mechanism.

21. The kitchen system of claim 1, wherein the transfer apparatus of the first transfer system comprises a second motion mechanism comprising a motor, said second motion mechanism being configured to produce a motion of the support component of the first motion mechanism, wherein the motor is configured to be connected to the computer system as to allow the computer system to control the motor.
14. The kitchen system of claim 1, wherein the loading apparatus further comprises a fifth motion mechanism comprising a seventh motor, said fifth motion mechanism being configured to produce a motion of the support component of the second motion mechanism of the loading apparatus.


Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/180,051 teaches all of the claim limitations above except explicitly “vehicles, each of the plurality of vehicles being configured to transport one or more said ingredient containers.”
	However, Application No. 16/180,051 teaches “vehicles, each of the plurality of vehicles being configured to transport one or more said ingredient containers” (“cyclic transport apparatus configured to move a said ingredient container,” claim 17).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention of Application No. 16/180,051 to include a cyclic transport apparatus for moving ingredient containers, in view of the teachings of Application No. 16/180,051, for the efficiencies obtained by the automation of moving ingredient containers in a kitchen system, such that manual labor is avoided and more wholesome and healthy foods are prepared from ingredients in comparison to finished and processed foods.
Additionally, in reference to claims 16-20, it is noted that in the Arguments dated 19 June 2021, the Applicant states that “in fact, the inventions as claimed are obvious variants” (page 4, top of page), referring to Group I (claims 1-15), Group II (claims 16-19), and Group III (claim 20).  As a result, claims 16-20 are rejected based on the Applicant’s disclosure that claims 16-20 are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 10 requires a “…the kitchen system further comprising connections between at least one of the plurality of second computers to one of the motors or other devices in the kitchen system as to allow the second computer to control the motor or other device.”  Although there is disclosure of a “program to figure out the position of the moving vehicle” (paragraph 0085) and disclosure that “each sub-program comprises procedures for the computer to control one or more motors” (paragraph 00265), there is no disclosure in the Specification of any specific programs for controlling multiple motors or a controlling stopping mechanism.  While the Applicant discloses that the “computer 902 can figure out the position of the position of the support component” and that “the computer may control the motor,” (paragraph 0097), there is no disclosure of an algorithm or program that shows how the computer accomplishes these determinations and control processes.  Additionally, the Applicant discloses using “microcontrollers or programmable logic controllers” (paragraph 0007) as the computers.  The programming of the assembly language needed to control and synchronize the motors to be used in a microcontroller, in addition to receiving sensor feedback, is beyond the skill level of one having ordinary skill in the art at the time of filing.    The Specification does not provide direction as to how to program the motors without undue experimentation.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 10.  Thus, claim 10 is not enabled by the disclosure.
Additionally, claim 13 requires a “program for making the food item” and “said program being configured to schedule the operations of at least some of the mechanisms and apparatuses of the kitchen system.”  Although the Applicant discloses computer-operated programs for recalling recipes and lists of food items (see paragraphs 00266-8) and for determining if there are sufficient ingredients as well as scheduling the cooking of a food item (see paragraphs 00275-00277), there are no programs disclosed for using cookware or cooking or heating food items.  Additionally, although the Applicant discloses a connection between the computer system and a stove (see paragraphs 0061-062), there is no disclosure of an algorithm to control the heaters on a stove or microwave.  The programming of the heaters based on a recipe is beyond the skill level of one having ordinary skill in the art at the time of filing.    The Specification does not provide direction as to how to program the heaters without undue experimentation.  Furthermore, there is now disclosure of any computers or programs that specifically enable one to store ingredient containers in a storage apparatus, to dispense food ingredients, to operate a plurality of vehicles, to load ingredient containers, or to operate the claimed grippers.  In other words, while the Applicant discloses using the computing systems for storing and processing information, there is no disclosure of any programs that might enable control for the mechanisms and apparatuses in the kitchen system.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 13.  Thus, claim 13 is not enabled by the disclosure.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the “sub-programs” needed to produce the motions of the loading apparatus and the vehicles, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In the Specification, the Applicant discloses the following regarding the necessity of the sub-programs:
“In Step 874, the database of the computer 901 comprises a ‘list of instructions,’ where each instruction includes a sub-program, the timing of the sub-program, and the identity of the second computer (902, 903, or 903x) to run the sub-program. Following Step 873, the computer system 909 adds the following to the list of instructions: (1) the ‘list of cooking sub-programs, the IDs of the second computers and relative timings’ corresponding to the ordered food item, with times and IDs of the second computers scheduled in Step 873; (2) the ‘list of transfer and cap-opening sub-programs, IDs of the second computers and relative timings’ with specified start times and IDs of the second computers as scheduled in Step 873; (3) sub-programs at the second computer (902, 903, or 903x) and timings, so as to produce the necessary motions of container loading apparatuses 350 as scheduled in Step 873; wherein the information of the IDs of the second computers are included in the schedule; (4) sub-programs at the computers 904 and timings, so as to produce the necessary motions of the vehicle 790 as scheduled in Step 873; wherein the information of the IDs of the computers 904 are included in the schedule” (paragraph 00278, examiner’s emphasis)

Claims 5, 9-10, 13, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.  
Regarding claim 5, the claimed “block” is not mentioned in the original Specification nor in the original set of claims.  As a result, by using the claim limitation “block,” the Applicant introduces new matter into the patent application.  
Regarding claim 9, the claimed limitation “a sixth motor configured to move the rail tracks” is not mentioned in the original Specification nor in the original set of claims.  As a result, by using the claim limitation “to move the rail tracks” the Applicant introduces new matter into the patent application.  Alternatively, the Applicant can amend claim 9 to recite “a sixth motor configured to connect the rail tracks” (referencing paragraph 00181 of the Specification).
Claims 10 and 13 recite a second computer (claim 10) “to control the motor or other device” and a “program being configured to schedule the operations of at least some of the mechanisms and apparatuses of the kitchen system” (claim 13).  However, there are no disclosure of any programs executable by a computer system to enable a computer to control a motor or another device or to make food items or to operate the mechanisms and apparatuses of the kitchen system, e.g., storing ingredient containers in a storage apparatus.  In this case, based on the lack of detail provided by the original disclosure, it is determined that the claimed subject matter is not presented in such a way as to reasonably convey to a skilled artisan that the inventor had possession of the claimed invention at the time of filing.
Claim 13 recites a cooking program “for making the food item.”   In the Specification, although the Applicant discloses computer-operated programs for recalling lists of food items (see paragraphs 00266-8) and for determining if there are sufficient ingredients as well as scheduling the cooking of a food item (see paragraphs 00275-00277), there are no programs disclosed for cooking or heating food items.  Additionally, although the Applicant discloses a connection between the computer system and a stove (see paragraphs 0061-062), there is no disclosure of an algorithm to control the heaters on a stove or microwave.  In this case, based on the lack of detail provided by the original disclosure, it is determined that the claimed subject matter is not presented in such a way as to reasonably convey to a skilled artisan that the inventor had possession of the claimed invention at the time of filing.
Regarding claim 16, the claimed “closed ingredient containers,” the “lid,” the “lid opening apparatus,” and the “lid gripping mechanism” are not mentioned in the original Specification nor in the original set of claims.  As a result, by using the claim limitations “lid opening apparatus” and “lid gripping mechanism,” the Applicant introduces new matter into the patent application.  
Regarding claim 20, the claimed “ingredient containers of a certain shape” are not mentioned in the original Specification nor in the original set of claims.  As a result, by using the claim limitation “ingredient containers of a certain shape,” the Applicant introduces new matter into the patent application.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  Adding to the indefiniteness, the Applicant uses terminology in the claims, which is not at all present in the Specification.  This mismatch between the Claims and the Specification amplifies the confusion in trying to understand what the claim limitations are and how the limitations should be understood in view of the Specification.  
Claims 1, 3, 6, 11, 13, 14, 16, 17, 18, and 20 use the phrase “…being configured…”  However, “being configured” does not necessarily mean “configured.”  For instance, an airplane that is being configured for medical evacuation does not necessarily mean that the airplane is equipped for medical evacuation.  Instead, the airplane is in the process of being configured for medical evacuation, and it has not been configured yet to conduct that mission.  Similarly, “being configured” will be interpreted most broadly as not a limiting requirement.  For example, “the plurality of vehicles” that are “being configured to transport an ingredient containers” according to claim 1 need not be “configured to transport an ingredient containers” in order to meet the limitations of the claim.
Claim 1 introduces multiple new ingredient containers, where it is unclear if the ingredient containers are specific to each apparatus or if they are allowed to be interchanged across the kitchen system.  For example, the claim recites “a plural number of ingredient containers” for the storage apparatus (line 5-6) and “an ingredient container” for the dispensing apparatus (line 11), “an ingredient containers” for the plurality of vehicles (line 23), and “an ingredient container” for the loading apparatus (line 25), where the ingredient containers for the dispensing apparatus, plurality of vehicles, and the loading apparatus “may” be stored in the storage apparatus but not necessarily so.  The ambiguity caused by “may” results in the relationships of the claim’s structure being indefinite.  In other words, either the structure is in the claim (i.e., the four different groups of ingredient containers) or is not in the claim (i.e., just one group of ingredient containers).  The structure for an apparatus claim should not be ambiguously recited, where it is unclear what is being claimed.  Additionally, by using the past tense, “previously,” the Applicant appears to be introducing a limitation normally reserved for a method claim into the body of an apparatus claim, where it is unclear if method limitations hold any patentable weight in apparatus claims.  As a result, the scope of the claimed ingredient container is unclear in claim 1.  If the Applicant intends for the ingredient containers to be narrowly defined such that each apparatus has its own group of containers and where the containers do not interchange, then recommend making those relationships clear in the claim language.  However, for the purpose of the examination, the claimed limitations will be interpreted most broadly as the following:  
“A kitchen system, comprising a storage apparatus configured to store a plural number of ingredient containers, wherein each of the stored ingredient containers is used to contain or hold food ingredients; a cooking system comprising: a cookware configured to contain and/or hold food or food ingredients; and a dispensing apparatus configured to move an ingredient container from the plural number of ingredient containers as to dispense the food ingredients from the ingredient container to the cookware, from the plural number of ingredient containers from the plural number of ingredient containers to one of the plurality of vehicles 

Claim 1 recites a “dispensing apparatus” that includes “one or more first grippers” and “a first motion mechanism” with “one or more first motors.”  However, while the Specification discloses a dispensing apparatus (paragraphs 00220 to 0250), the Specification discloses that the “first motion mechanism” is part of the container gripping mechanism (paragraphs 00194-00197).  Based on the Specification, it does not appear that the container gripping mechanism is meant to be the same structure as the dispensing apparatus.  Furthermore, it appears that the container gripping mechanism uses motors 80J, 80M, and 81C, which are separate motors than that used by the dispensing apparatus, which uses a motor 81B.  Thus, it is unclear what the “one or more first motors” are meant to be, in view of the Specification.  Furthermore, it is not clear if the “one or more first grippers” are meant to be the gripping mechanism 905 of the dispensing apparatus or the gripping mechanism 701 of the container gripping mechanism.  Since there is no way of determining the requisite degree of the limitations “dispensing apparatus” and its claimed structure in view of the Specification, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 1 recites a “loading apparatus” that includes “one or more second grippers,” a “second motion mechanism,” and a “second motor.”  While the Specification discloses a container loading apparatus (described in paragraph 00103 and shown in fig. 14), there are no motors associated with the container loading apparatus 350.  Thus, it is unclear, which motor the Applicant is intending to claim in reference to the claimed “second motor” (the Applicant discloses 17 motors in the Specification: 80A, 80C, 80E, 80F, 80H, 80J, 80K, 80L, 80M, 80N, 80P, 80T, 81B, 81C, 81D, 81E, and 84E).  For the purpose of the examination, the claimed “one or more second grippers” will be interpreted as the container gripping mechanism 310, and the claimed “second motion mechanism” will be interpreted as the vertical motion mechanism 330 (referencing paragraph 00103 from the Specification).
Claims 1 and 20 have been amended to recite “cookware configured to contain and/or hold food or food ingredients.”  However, the examiner is unsure of the difference intended between cookware that contains and holds food and cookware that contains or holds food or food ingredients.  By making this modification, does the Applicant intend for the terms “containing” and “holding” to by synonymous or is there a difference between these two terms?  Why did the Applicant add the alternative conjunctions and/or to the Claims, and does this construct broaden the claim, narrow the claim, or have no impact on the claim?  For the purpose of the examination, the limitation and/or will be interpret most broadly as “or” and “contain” will be interpreted as having the same meaning as “hold.”
Claim 4 recites “vehicles further comprises a holder configured to position and/or hold an ingredient container, wherein the ingredient container may be one of the ingredient containers previously stored in the storage apparatus.”  However, claim 1 requires that the vehicles carry multiple ingredient containers.  Additionally, by using the past tense, “previously,” the Applicant appears to be introducing a limitation normally reserved for a method claim into the body of an apparatus claim, where it is unclear if method limitations hold any patentable weight in apparatus claims.  For the purpose the examination, claim 4 will be interpreted as “vehicles further comprises a holder configured to position and/or hold s, wherein the ingredient containers may be from the plural number of ingredient containers 
Claim 5 recites a “block.”  However, it is unclear as to what is intended by requiring a block, since there is no mention of a “block” in the Specification (see new matter rejection above).  This ambiguity renders the claim indefinite.  Since there is no way of determining what the Applicant intended required in claiming a “block,” in view of the Specification, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 7 recites “wherein at least one of the ingredient containers that were previously stored, are currently stored, or will be stored in the storage apparatus comprises a code, the kitchen system further comprising a code reader configured to read the code of an ingredient container that comprises a code, wherein the ingredient container was previously stored, is currently stored, or will be stored in the storage apparatus.”  However, it is not clear how many codes are required in claim 7—one code or two?  For the purpose of the examination, the limitation will be interpreted as “wherein at least one of the ingredient containers that were previously stored, are currently stored, or will be stored in the storage apparatus comprises a code, the kitchen system further comprising a code reader configured to read the code of the ingredient container 
Claim 9 recites “a sixth motor configured to move the rail tracks.”  However, moving the rail tracks is not disclosed in the Specification.  For the purpose of the examination, limitation will be interpreted as “a sixth motor configured to connect the rail tracks” (referencing to the switch mechanism disclosed in paragraph 00181 of the Specification).
Claim 10 recites the limitations “the second computer” and "the motor or other device.”  There is insufficient antecedent basis for these limitations in the claim.  For the purpose of the examination, the limitation will be interpreted as “the second computers.”  Additionally, no patentable weight will be given to "the motor or other device” because this limitation lacks antecedent in the Specification (see Specification objection above).
Claims 10 and 13 recite a “second computer to control the motor or other device” (claim 10) and a “program being configured to schedule the operations of at least some of the mechanisms and apparatuses of the kitchen” (claim 13).  However, it is unclear in view of the Specification as to what is intended by requiring that the second computer to control motors or other devices (which devices?  There is no mention of a “device” in claim 1) of what is intended in requiring a program to schedule the operations of at least some (how much of a quantity is “some?” At least 3?) of the mechanisms or apparatuses recited claim 1.  Further, the Applicant’s Specification has not provided a quantifiable means for ascertaining whether the Applicant has disclosed a computer or an algorithm capable of controlling other mechanisms, apparatuses, devices, or motors.  The only programs disclosed in the Specification are for storing information.  This ambiguity renders the claims indefinite.  Since there is no way of determining the requisite degree of the limitations “second computer to control the motor or other device” and a “program being configured to schedule the operations of at least some of the mechanisms and apparatuses of the kitchen” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 13 recites the limitation “the operations of at least some of the mechanisms and apparatuses of the kitchen system.”  There is insufficient antecedent basis for these limitations in the claim.  Since there is no way of determining what the Applicant intended in claiming “the operations of at least some of the mechanisms and apparatuses of the kitchen system,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 13 recites “a program for making the food item.”  However, it is unclear as to what is intended by a program for making food items.  Further, the Applicant’s specification has not provided a quantifiable means for ascertaining whether the Applicant has disclosed a “program for making the food item.”  This ambiguity renders the claim indefinite.  Since there is no way of determining the requisite degree of the term “a program for making the food item,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 14 recites a “loading apparatus” that includes “a fifth motion mechanism and a “seventh motor”.”  While the Specification discloses a container loading apparatus (described in paragraph 00103 and shown in fig. 14), there are no motors associated with the container loading apparatus 350.  Thus, it is unclear, which motor the Applicant is intending to claim in reference to the claimed “seventh motor” (the Applicant discloses 17 motors in the Specification: 80A, 80C, 80E, 80F, 80H, 80J, 80K, 80L, 80M, 80N, 80P, 80T, 81B, 81C, 81D, 81E, and 84E).  Additionally, it is unclear what the Applicant intended in claiming a “fifth motion mechanism” because the vertical motion mechanism 330 is already used for the second motion mechanism (see claim 1).  Since there is no way of determining the structure of claim 14 in view of the container loading apparatus as described in the Specification, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 16 recites a “lid,” but there is no mention of a “lid” in the Specification.  Instead, the Applicant discloses a cap (shown in fig. 3C of the Drawings).  Thus, it is unclear how the Applicant is able to claim to a “lid” in view of the Specification, where there is no mention of a lid but only a cap (described in paragraphs 0071-0072).  For the purpose of the examination, the limitation will be interpreted as a “cap.”
Claim 16 recites a “lid opening apparatus,” but there is no mention of a “lid opening apparatus” in the Specification.  Instead, the Applicant discloses a “cap opening apparatus” (para 00114).  Thus, it is unclear how the Applicant is able to claim to a “lid opening apparatus” in view of the Specification, where there is no mention of a lid opening apparatus but only a cap opening apparatus.  For the purpose of the examination, the limitation will be interpreted as a “cap opening apparatus.”
Claim 16 recites a “lid gripping mechanism,” but there is no mention of a “lid gripping apparatus” in the Specification.  Instead, the Applicant discloses a “cap gripping mechanism” (para 00121).  Thus, it is unclear how the Applicant is able to claim to a “lid gripping mechanism” in view of the Specification.  For the purpose of the examination, the limitation will be interpreted as a “cap gripping mechanism.”
Claim 16 requires “a closed ingredient container” (line 5) and then goes on recite numerous other ingredient containers, some of which are closed, and some of which do not include the limitation “closed.”  For example, the Applicant introduced “a closed ingredient container” for the lid opening apparatus, which may or may not have been previously in the storage apparatus in lines 9-10.   The Applicant recites “the ingredient container” in line 19, where it is not clear which ingredient container the Applicant is referring to- the ingredient container in the storage apparatus or the ingredient container in the lid opening apparatus?  Also, is this ingredient container in line 19 closed or not closed?  The confusion as to whether the ingredient are closed or not is amplified when the ingredient containers are configured to be poured into cookware, but not mention is made of the lids being removed (lines 32-40).  Since there is no way of determining how the Applicant intended to claim ingredient containers that appear to be limited by the word “closed” but then can also be dispensed into cookware using the same closed ingredient containers (but no mention is made of the containers being configured to be opened), no patentable weight will be given to the word “closed” during this examination.  Claim 16 also has the same confusion as claim 1, where it is not clear whether the Applicant is claiming multiple groups of ingredient containers specific to certain apparatuses or interchangeable ingredient containers that can be moved across the claimed kitchen system.
Claim 16 recites “a first motion mechanism,” a “first motion sub-mechanism,” and a “second motion sub-mechanism” for the lid opening apparatus.  However, the Specification does not disclose any of this structure for the lid opening apparatus (see paragraphs 00194-00197 describing the cap opening apparatus).  Also, while the Specification discloses a “gripping sub-mechanism” for a “cap gripping mechanism” (paragraph 00107), which is not associated with the lid opening apparatus, is a “gripping sub-mechanism” the same structure a “first motion sub-mechanism?”  Which structure from the Specification is intended for the second motion sub-mechanism?  No mention is made of any motion sub-mechanisms in the Specification.  Since there is no way of determining the requisite degree of the limitation “a first motion mechanism” and the two sub-mechanisms, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 16 requires a “relative motion,” but it is unclear what the difference is between motion that is relative and motion that is not relative.  For example, would rotational motion (fixed to a central point) not be considered relative motion, but horizontal and vertical motion is considered relative motion (since this motion is not fixed to a relative point)?  What about motion that returns to the point from which it started (e.g., a sine wave)?  The Specification does not provide a definition for “relative motion” and how it should be understood to be defined by one of ordinary skill in the art (mentioned in paragraph 0057).  For the purpose of the examination, no patentable weight will be given to the word “relative.”
Claim 16 requires a “relation motion,” but it is unclear what the difference is between motion that is relation and motion that is not relation.  The Specification does not provide a definition for “relation motion” (no mention in the Specification).  For the purpose of the examination, no patentable weight will be given to the limitation “relation motion.”
Claim 16 requires a “dispensing apparatus” with a “second motion mechanism.”  However, independent claim 1 requires a “dispensing apparatus” with a “first motion mechanism.”  While the Specification discloses a “second motion mechanism,” it appears to be part of the container gripping mechanism (paragraph 00198).  No mention is made in the Specification of a second motion mechanism for a “dispensing apparatus” (disclosed in paragraphs 00220 to 0250 of the Specification).  Since there is no way of determining the requisite degree of the structure for the “dispensing apparatus” in claim 16 as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 17 requires “a transfer apparatus” that includes a “second container gripping mechanism,” a “support component,” “one or more grippers,” “a third” and “fourth motion mechanism,” a “second support component,” and a “fourth” and “fifth motor.”  However, the “transfer apparatus” (transfer apparatus 220, shown in fig. 9D) does not show any gripping mechanism (it uses a vacuum chuck 231).  The transfer apparatus also does not show any motors.  Since there is no way of determining the requisite degree of the structure for the “transfer apparatus” in claim 17 as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.  Claim 18 has the same confusion as claim 17 in that is not apparent what structure is intended to be associated with the transfer apparatus, which does not match with what is disclosed in the Specification.
Claim 18 recites “the loading apparatus.”  There is insufficient antecedent basis for this limitation in the claim.  The “loading apparatus” comes the first set of claims (claims 1-15).  For the purpose of the examination, the limitation will be interpreted as “the transfer apparatus.”
Claim 19 recites “the container gripping mechanism of the transfer apparatus.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted such that claim 19 is dependent on claim 17 instead of claim 16 and as “the second container gripping mechanism of the transfer apparatus.”
Claim 20 requires “ingredient containers of a certain shape,” but it is not clear what shape it is that the Applicant is intending to claim.  For the purpose of the examination, “a certain shape” will be interpreted as any shape.
Claim 20 also has the ambiguity as claims 1 and 16 for the dispensing apparatus, where what is disclosed in the Specification as structure belonging to the dispensing apparatus does not correlate with what is claimed for the dispensing apparatus.  Since there is no way of determining the requisite degree of the structure for the “dispensing apparatus” in claim 20 as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claims 2, 8, 12 and 15 are rejected based on their dependency to claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 10-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO-2015117156-A1) in view of Buehler (US-20050193901-A1).
Regarding claim 1, Chen teaches a kitchen system (“food preparation device or system,” abstract), a cooking system (construed as bottom plate 130 and food receptacle 140, fig. 1D) comprising: a cookware (food receptacle 140, fig. 1D) configured to contain or hold food or food ingredients (“dispenses the food items into the receptacle 140,” page 9, para 0042); and a dispensing apparatus (“extraction mechanism,” abstract) configured to move an ingredient container (“pre-packaged food containers,” page 7, para 0033) from the plural number of ingredient containers as to dispense the food ingredients from the ingredient container to the cookware, (“an extraction mechanism provided with the opening to extract a food Item from each of the one or more containers; a preparation receptacle, positioned to receive the food,” abstract) said dispensing apparatus comprising: one or more first grippers (joint food manipulator 138, fig. 1D) configured to grip the ingredient containers (“the top segment 114 or base 112 can include a tray that can flip 90 degrees or more in order to dump the food item out.  In another variation, the jointed food manipulator 138 can serve as the scooper and scoop or push the food items from the containers 10,” page 12, para 0055; examiner is construing the teaching that the joint food manipulator used as a scooper for flipping the containers 10 as a “gripping” the containers); and a first motion mechanism (connection mechanism 177, fig. 1I) configured to move the one or more first grippers (“In operation, the manipulator 138 can be attached to motor 149, and further be provided with a connection mechanism 177 that enables movement of the base segment 135 in multiple degrees of freedom. For example, the combination of the connection mechanism 177 and the motor 149 can enable the base segment 135 to (i) translate in two lateral directions (X, Y) with respect to the receptacle 140,” para 0062), said first motion mechanism comprising one or more first motors; (motor 169, fig. 1D; “the manipulator 290 can be implemented using the manipulator 138, manipulator motor 169 and connection mechanism 177,” para 0076; “the manipulator 138 is coupled to a motor 169 so that it is motorized to swivel, stir or move to mix food items dispensed in the receptacle 140,” page 10, para 0044; examiner is construing the motor 169 as the claimed “one or more first motors”); at least one vehicle (conveyer 142, fig. 1C), each of the plurality of vehicles being configured to transport one or more said ingredient containers (“a pair of opposing conveyers 142 that lift the individual containers 10 from the bottom, upwards towards the top segment 114, where extraction of the food item takes place,” page 9, para 0040) wherein the ingredient containers may be one or more of the ingredient containers that were previously stored in the storage apparatus (“the receptacle itself can include additional structures that enable refrigeration or cooling,” para 0068; examiner is construing this teaching such that the receptacle can include storage modules from which the containers 10 can be stored in; because this is an apparatus claim, no patentable weight is given to “previously stored”).  Chen does not explicitly disclose a storage apparatus configured to store a plural number of ingredient containers, wherein each of the stored ingredient containers is used to contain or hold food ingredients; and a loading apparatus configured to load an ingredient container to one of the plurality of vehicles wherein the ingredient container may be one of the ingredient containers that were previously stored in the storage apparatus, said loading apparatus comprising: one or more second grippers configured to grip the ingredient container; and a second motion mechanism comprising a support component and a second motor, said second motion mechanism being configured to move the one or more second grippers. 
However, in the same field of endeavor of automated food preparations systems, Buehler teaches a storage apparatus (storage modules 7000, fig. 3c) configured to store a plural number of said ingredient containers (“storage containers,” para 0324); wherein each of the stored ingredient containers is used to contain or hold food ingredients; (“The majority of dry ingredients are stored in individual storage containers which are, in turn, kept in the storage modules,” para 0324) and a loading apparatus (primary manipulator 2000, fig. 74) configured to load an ingredient container (describing fig. 74, “As depicted, the primary manipulator (2000) is reaching into a storage module (7000) to access an ingredient,” para 0310) to one of the plurality of vehicles wherein the ingredient container may be one of the ingredient containers that were previously stored in the storage apparatus (obvious to one of ordinary skill in the art to use a robot arm to move food containers from a storage system, as taught by Buehler, onto a conveyor system, as taught by Chen), said loading apparatus comprising: one or more second grippers (container grasping mechanism 8415, fig. 84b) configured to grip the ingredient container (“the container grasping mechanism clamps around the container by means of a gear-driven drive,” para 0321); and a second motion mechanism (bottom “joint articulation” at the bottom of the arm, shown in fig. 20 and described as having a “telescoping extension,’” para 0227) comprising a support component (very bottom manipulator segment 2030 right before the grasping mechanism, fig. 20a) and a second motor (motor 2010, fig. 20, describe in para 0226), said second motion mechanism being configured to move the one or more second grippers (“as depicted the manipulator (2000) achieves 3-dimensional movement by means of brushless D.C. motors (2015) or stepper motors at each of the joint articulations (2020) and a telescoping extension (2025) for linear movement in at least one of the manipulator segments (2030),” para 0227; examiner is relying on Chen for teaching vehicles; as taught by Buehler, the primary manipulator 2000 has the 3-dimensional capability to load food containers on to the conveying system taught by Chen). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include the primary manipulator as a loading apparatus and the storage module as a storage apparatus, in view of the teachings of Buehler, by adding the storage system taught by Buehler to the extraction system taught by Chen, in order to use a separate and autonomous ingredient storage system that stores ingredients of flours, grains, pasta, beans, sugar, and other dry ingredients in containers for a first advantage of using cooking receptacles with closed lids in order to prevent spatter and for a second advantage of having a control system configured to operate a distributed optimization of low level functionality by communicating information to other devices on low-level algorithms, e.g., loading food containers from a storage module onto a conveyer device, in order to optimize and automate the operation of those tasks such that the loading operation is carried out by a robot instead of a user(Buehler, paras 0015, 0451, and 0458).
Chen, Figs. 1C and 1D

    PNG
    media_image1.png
    542
    636
    media_image1.png
    Greyscale


Buehler, Figs. 20, 74, and 84b

    PNG
    media_image2.png
    355
    500
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    259
    433
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    261
    303
    media_image4.png
    Greyscale
 

Regarding claim 2, Chen teaches the invention as described above but does not explicitly disclose further comprising a storage room configured to contain the storage apparatus, said storage room comprising a wall, said wall comprising an opening as to allow one of the plurality of vehicles to move from the inside of the storage room to the outside of the storage room.   
However, in the same field of endeavor of automated food preparations systems, Buehler teaches further comprising a storage room (“storage area (7000),” para 0125) configured to contain the storage apparatus (“the ingredient storage area is separated into room-temperature storage and refrigerated storage modules,” para 0142), said storage room (“the storage module (7000) an outer cabinet (7005) …and an optional cooling system for a refrigeration storage unit,” para 0304) comprising a wall (see annotated fig. 72a below), said wall comprising an opening (“access by the primary manipulator or the shuttle system (7500) through the access door (7215),” para 0306; examiner is construing the opening provided when the door is opened as meeting the limitation for the claimed “opening”) as to allow one of the plurality of vehicles to move from the inside of the storage room to the outside of the storage room (“each storage module (7000) has its own built-in retrieval system (7500). A shuttle (7505) rides on an elevator rail (7510) for positioning at the proper shelf level where it stops and shuttle's ingredient grasper (7520) extends inward to the correct ring section to retrieve the desired storage container. The shuttle transports the container to an access door (7515) through which it is accessed by the primary manipulator,” para 0312; examiner is construing the shuttle 7505 as the claimed “vehicle” and Buehler’s teaching such that the container is transported to the door (as opposed to “in front of the door”) by the shuttle as meeting the limitation that the vehicle can go inside and outside the storage room; fig. 75b also shows the shuttle 7505 as capable of gaining access to the doorway).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include the storage module rotating shelf that has a door with an opening accessible by an internal shuttle system that can retrieve storage containers, in view of the teachings of Buehler, for the advantage of providing unobstructed access to ingredients into and out of the module and for the advantage of having a storage system with a rotating shelf where there is no need to move or shift items stored on the outside of a shelf due to easy access to items stored on interior shelves (Buehler, para 0307). 
Buehler, Fig. 72a, annotated and 75b

    PNG
    media_image5.png
    377
    439
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    155
    219
    media_image6.png
    Greyscale

	
Regarding claim 4, Chen teaches wherein at least one of the plurality of vehicles further comprises a holder configured to position and/or hold an ingredient container (support structure 147, fig. 1C; as shown in fig. 1C, the support structure 147 holds the containers 10 as they are lifted through the conveying system), wherein the ingredient containers may be from the plural number of ingredient containers (“the receptacle itself can include additional structures that enable refrigeration or cooling,” para 0068; examiner is construing this teaching such that the receptacle can include storage modules from which the containers 10 can be stored in). 
Regarding claim 5, Chen teaches further comprises a stopping mechanism (track member 145, fig. 1C) configured to stop one of the plurality of vehicles (“each conveyer 142 can include a track member 145, with support structures 147 to support individual containers, while the support structures 147 are moved upward or downward by the conveyers 142,” para 0040; examiner is construing the teaching of moving upward and downward such that the conveyors can be configured to stop on the track member 145 in between the upward and downward movements), said stopping mechanism comprising a block (construed as one of the support structures 147, fig. 1C) and a fourth motor (motor 149, fig. 1C) configured to produce a motion of the block (“The track member 145 can be equipped with a motor 149 in order to permit movement of the plate structure 147,” para 0040).
Regarding claim 6, Chen teaches the invention as described above but does not explicitly disclose wherein the cooking system further comprises a fourth motion mechanism comprising a fifth motor, said fourth motion mechanism being configured to move the cookware.
However, in the same field of endeavor of automated food preparations systems, Buehler teaches wherein the cooking system further comprises a fourth motion mechanism (“stirring tool” para 0200; embodiments of the stirring tools are taught in paras 0209-0211 and shown in figs. 16a-d) comprising a fifth motor (“Some of the cooking receptacles may be equipped with a with a motorized drive unit (1530) to drive the stirring tool,” para 0200; the motorized drive unit is construed as the fifth motor), said fourth motion mechanism being configured to move the cookware (“a lid stirring attachment allows dishes such as risotto, polenta, and others that must be stirred often or constantly,” para 0209).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include the lid stirring attachment, in view of the teachings of Buehler, by attaching the lid stirring attachment taught by Buehler to the receptacle 140 taught by Chen, in order to prepare foods without typing up the primary manipulator doing stirring tasks for excessive periods of time which might interfere with other manipulator tasks (similar to Chen, Buehler teaches using a robot arm for stirring; examiner has construed the primary manipulator taught by Buehler as the claimed loading apparatus; referring to para 0209 of Buehler for the teaching of lid stirring attachments in lieu of using the primary manipulator).
Regarding claim 7, Chen teaches wherein at least one of the plurality of ingredient containers that were previously stored, are currently stored, or will be stored in the storage apparatus (the method claim limitations are not given any patentable weight because this is an apparatus claim; Chen teaches use of a storage system from which the containers may originate, para 0068) comprises a code (“the package 8 includes a machine code identifier 18 provided on a sidewall 15 page 10,” para 0058), the kitchen system further comprising a code reader configured to read the code of the ingredient container (“container reader 336 can be utilized with a camera or optical recognition component to read machine code or other identifier as provided on individual food containers 10 that are to be used for the given recipe,” page 18, para 0086), wherein the ingredient container was previously stored, is currently stored, or will be stored in the storage apparatus (the method claim limitations are not given any patentable weight because this is an apparatus claim; Chen teaches use of a storage system from which the containers may originate, para 0068).
Regarding claim 8, Chen teaches further comprising one or more rail tracks(s), wherein at least one of the plurality of vehicles is configured to move on the one or more rail tracks(s) (“each conveyer 142 can include a track member 145,” page 7, para 0040, referring to fig. 1c).
Regarding claim 10, Chen teaches further comprising a computer system (food preparation device 200, fig. 2) comprises a first computer (processor 210, fig. 2) and a plurality of second computers (“laptop or tablet,” para 0115, page 25; considered network interfaces 202 and 204, referring to fig. 2), wherein each of the plurality of second computers is configured to be connected to the first computer (connection shown in fig. 2) as to allow the first computer to send information to the second computers (“the processor 210 can download a recipe from a network site using the network interface 202, receive the recipe from the user using the wireless device interface 204,” para 0077; obvious to one of ordinary skill in the art that the processor 210 would have to transmit an acknowledgement upon receipt of the recipe through interface 204), the kitchen system further comprising connections between at least one of the plurality of second computer to one of the motors or other devices (controlled through food manipulator 290, fig. 2; “the manipulator 290 can be implemented using the manipulator 138, manipulator motor 169 and connection mechanism 177,” para 0076) in the kitchen system as to allow the second computer to control the motor or other device (“for example, a remotely located user can conduct live telecooking, during which the remotely located user controls the operation of the food preparation device 100,” page 25, para 0115).   
Chen, fig. 2

    PNG
    media_image7.png
    834
    620
    media_image7.png
    Greyscale

	Regarding claim 11, Chen teaches further comprising a computer system (food preparation device 200, fig. 2) comprising one or more computers (processor 210), the computer system being configured to store the recipe of a food item that can be cooked by the kitchen system (recipe data 251 storied in memory resources 250, fig. 2), wherein the cooking of the food item uses the entire ingredient content of at least one of the ingredient containers (container correlation 255, fig. 2; “In an embodiment, the memory resources 250 can store instructions for parsing recipes for food items and/or settings (e.g., temperature settings) ("recipe analysis 253"), and/or for correlating food items (e.g., butter, olive oil, chicken breast, rice etc.) to food containers 10 that supply specified food items or their equivalents ("container correlation 255"),” para 0078, page 16) were previously stored, are currently stored, or will be stored in the storage apparatus (the method claim limitations are not given any patentable weight because this is an apparatus claim; Chen teaches use of a storage system from which the containers may originate, para 0068).
	Regarding claim 12, Chen teaches wherein the computer system (food preparation device 200, fig. 2) is configured to store: a classification of ingredient contents into different ingredient content types (“by way of example, the memory resources 250 can store data that correlates ‘cut chicken breast’ to a container that includes ‘chopped chicken,’ or ‘butter’ to ‘olive oil,’” para 0078, page 16), wherein each ingredient content type comprises the information on the types of the food ingredients and their quantities that can be contained in a single ingredient container (“The processor 210 can use the data stored in the memory to identify what food containers 10 are needed for a particular recipe,” page 16, para 0078); and the number of ingredient containers of food ingredients or food and the corresponding ingredient content types that are used for the cooking of the food item (“The processor 210 can parse or otherwise analyze the recipe in order to determine information, including (i) which containers 10 of food items are needed to implement the recipe,” page 15, para 0077).
	Regarding claim 13, Chen teaches further comprising a computer system (food preparation device 200, fig. 2) comprising one or more computers (processor 210), the computer system being configured to store the recipe of a food item (recipe data 251 storied in memory resources 250, fig. 2), and a program for making the food item (“The processor 210 can use the data stored in the memory to identify what food containers 10 are needed for a particular recipe, and further to determine the settings of the heater 280 and/or manipulator 290 based on the specifications of the recipe.,” page 16, para 0078), said program being configured to schedule the operations of at least some of the mechanisms and apparatuses of the kitchen system (“The preparation module 350 can also generate control parameters 365 for the use of the components needed to cook the food in the containers 10,” page 19, para 0088, referring to fig. 3, which shows the logic flow for the processor 210; fig. 2 shows the connections between the processor 210 and the electronic devices in the kitchen; “control
parameters 365 can specify temperature, timing,” para 0088).
Chen, fig. 3

    PNG
    media_image8.png
    410
    582
    media_image8.png
    Greyscale

	Regarding claim 14, Chen teaches the invention as taught above but does not explicitly teach wherein the loading apparatus further comprises a fifth motion mechanism comprising a seventh motor, said fifth motion mechanism being configured to produce a motion of the support component of the second motion mechanism of the loading apparatus.
However, in the same field of endeavor of automated food preparations systems, Buehler teaches wherein the loading apparatus (primary manipulator 2000, fig. 74) further comprises a fifth motion mechanism (Buehler teaches multiple joint articulations in fig. 20 and para 0227; examiner is construing the joint articulation to left of the joint articulation with the grasping mechanism on it in fig. 20a as the claimed “fifth motion mechanism”) comprising a seventh motor (bottom motor 2015, fig. 20), said fifth motion mechanism being configured to produce a motion of the support component (as construed, connected to the bottom joint segment 2030, described para 0227 and shown in fig. 20a; “achieves 3-dimensional movement by means of brushless D.C. motors (2015) at each of the joint articulations (2020),” para 0227) of the second motion mechanism of the loading apparatus (as shown in fig. 20, the bottom motor 2015 supports the linear extension of the telescoping extension 2025; the bottom articulation where the grasping mechanism is at was construed as the claimed “second motion mechanism” in claim 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include the primary manipulator as a loading apparatus, in view of the teachings of Buehler, by adding the storage system taught by Buehler to the extraction system taught by Chen and by configuring control of the primary manipulator taught by Buehler to the computing device taught by Chen, in order to use a separate and autonomous loading system that loads containers of ingredients into the conveying mechanism taught by Chen for the advantage of having a control system configured to operate a distributed optimization of low level functionality by communicating information to other devices on low-level algorithms, e.g., loading food containers from a storage module onto a conveyer device, in order to optimize the operation of those tasks (Buehler, paras 0015, 0451, and 0458).
	Regarding claim 15, Chen teaches wherein the dispensing apparatus of the cooking system is configured to grip and hold the ingredient container (“In still another variation, the top segment 114 or base 112 can include a tray,” para 0055, page 10), and to turn the ingredient container for the purpose of dispensing the food ingredient from the ingredient container to the cookware of the cooking system (“that can flip 90 degrees or more in order to dump the food item out,” para 0055, page 10).
	Regarding claim 16. Chen teaches a kitchen system (“food preparation device or system,” abstract), comprising: a cooking system (construed as bottom plate 130 and food receptacle 140, fig. 1D) comprising: a cookware (food receptacle 140, fig. 1D) configured to contain and/or hold food or food ingredients (“dispenses the food items into the receptacle 140,” page 9, para 0042); and a dispensing apparatus (“extraction mechanism,” abstract) configured to grip and move an ingredient container containing or holding food ingredients (“pre-packaged food containers,” page 7, para 0033) as to dispense the food ingredients from the ingredient container to the cookware (“an extraction mechanism provided with the opening to extract a food Item from each of the one or more containers; a preparation receptacle, positioned to receive the food,” abstract), wherein the ingredient container may be one of the ingredient containers that were previously stored in the storage apparatus (“the receptacle itself can include additional structures that enable refrigeration or cooling,” para 0068; examiner is construing this teaching such that the receptacle can include storage modules from which the containers 10 can be stored in; because this is an apparatus claim, no patentable weight is given to “previously stored”), the dispensing apparatus comprising: one or more third grippers (joint food manipulator 138, fig. 1D) configured to grip one of the plurality of ingredient containers (“the top segment 114 or base 112 can include a tray that can flip 90 degrees or more in order to dump the food item out.  In another variation, the jointed food manipulator 138 can serve as the scooper and scoop or push the food items from the containers 10,” page 12, para 0055; examiner is construing the teaching that the joint food manipulator used as a scooper for flipping the containers 10 as a “gripping” the containers); and a second motion mechanism (connection mechanism 177, fig. 1I) comprising a third motor (motor 169, fig. 1D) configured to move the one or more third grippers (“In operation, the manipulator 138 can be attached to motor 149, and further be provided with a connection mechanism 177 that enables movement of the base segment 135 in multiple degrees of freedom. For example, the combination of the connection mechanism 177 and the motor 149 can enable the base segment 135 to (i) translate in two lateral directions (X, Y) with respect to the receptacle 140,” para 0062).  Chen does not explicitly disclose a storage apparatus configured to store a plurality of closed ingredient containers, wherein each closed ingredient container comprises a container and a cap that closes on the ingredient container, wherein each closed ingredient container is used to contain or hold food ingredients; a cap opening apparatus configured to remove a cap from a closed ingredient container, wherein the closed ingredient container may be one of the plurality of closed containers that were previously stored in the storage apparatus, said cap opening apparatus comprising: a cap gripping mechanism comprising a support component and one or more first grippers, said first grippers being configured to grip the cap of the closed ingredient container; a first container gripping mechanism comprising a support component and a second one or more grippers, said one or more second grippers being configured to grip the ingredient container; and a first motion mechanism configured produce a relative motion between the support component of the cap gripping mechanism and the support component of the container gripping mechanism; said first motion mechanism comprising: a first motion sub-mechanism comprising a first motor configured to produce a relative motion; and a second motion sub-mechanism comprising a second motor configured to produce a relation motion.
However, in the same field of endeavor of automated food preparations systems, Buehler teaches a storage apparatus (storage modules 7000, fig. 3c) configured to store a plurality of closed ingredient containers (“storage containers,” para 0324; “The majority of dry ingredients are stored in individual storage containers which are, in turn, kept in the storage modules,” para 0324), wherein each closed ingredient container (storage container 8100, fig. 81a) comprises a container (storage body 8102, fig. 81a) and a cap (removable lid 8105, fig. 81a) that closes on the ingredient container (as shown in fig. 81a), wherein each closed ingredient container is used to contain or hold food ingredients (“containers containing food ingredients are stored in the storage system,” para 0326); a cap opening apparatus (primary manipulator 2000, fig. 74) configured to remove a cap from a closed ingredient container (“To remove a lid, the primary manipulator moves the container over to a electromagnet, which is activated to release the lid and hold it while the container is in use,” para 0327), wherein the closed ingredient container may be one of the plurality of closed containers that were previously stored in the storage apparatus (use of “may” and a method limitation—“previously stored”—not  required in order to meet the limitation of the claim), said cap opening apparatus comprising: a cap gripping mechanism (“This system allows the lids to reliably and easily be removed,” para 0327) comprising a support component (“Containers containing food ingredients are stored in the storage system. When the control system determines that a certain ingredient is required for a dish, it commands the storage system to retrieve the appropriate storage container. The storage container lid is removed,” para 0326; examiner is construing the storage system 7000 shown in fig. 70 as the claimed “support component”) and one or more first grippers (“electromagnet,” para 0327; examiner is construing the teaching of the electromagnet as being part pf the primary manipulator 2000 under broadest reasonable interpretation), said first grippers being configured to grip the cap of the closed ingredient container (“To remove a lid, the primary manipulator moves the container over to a electromagnet, which is activated to release the lid and hold it while the container is in use,” para 0327); a first container gripping mechanism (container grasping mechanism 8415, fig. 84b) comprising a support component (very bottom manipulator segment 2030 right before the grasping mechanism, fig. 20a) and a second one or more grippers (“arms,” para 0322), said one or more second grippers being configured to grip the ingredient container (“the container grasping mechanism clamps around the container by means of a gear-driven drive,” para 0321); and a first motion mechanism (“joint articulations (2020)” para 0227) configured produce a relative motion (motion described in para 0327 between the primary manipulator and the electromagnet) between the support component of the cap gripping mechanism and the support component of the container gripping mechanism (“while the container is in use,” para 0327; obvious that the container is not in the storage system when the container is in use and that the primary actuator moves away from the storage system); said first motion mechanism comprising: a first motion sub-mechanism (bottom joint articulation, figs. 20 and 20a) comprising a first motor (motor 2010, fig. 20, described in para 0226) configured to produce a relative motion (“an electrical motor (2010) which provides rotational motion,” para 0226); and a second motion sub-mechanism (Buehler teaches multiple joint articulations in fig. 20 and para 0227; examiner is construing the joint articulation to left of the joint articulation with the grasping mechanism on it in fig. 20a as the claimed “second motion sub-mechanism”) comprising a second motor (bottom motor 2015, fig. 20) configured to produce a relation motion (“3-dimensional movement by means of brushless D.C. motors (2015),” para 0227). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include the primary manipulator and the electromagnet as a lid removal system and the storage module as a storage apparatus, in view of the teachings of Buehler, by adding the storage system taught by Buehler to the extraction system taught by Chen, in order to use a separate and autonomous ingredient storage system that stores ingredients of flours, grains, pasta, beans, sugar, and other dry ingredients in containers for a first advantage of using cooking receptacles with closed lids in order to prevent spatter and for a second advantage of having a control system configured to operate a distributed optimization of low level functionality by communicating information to other devices on low-level algorithms, e.g., loading food containers from a storage module onto a conveyer device, in order to optimize and automate the operation of those tasks such that the loading operation is carried out by a robot instead of a user (Buehler, paras 0015, 0451, and 0458).  Additionally, it is noted that in the Arguments dated 19 June 2021, the Applicant states that “in fact, the inventions as claimed are obvious variants” (page 4, top of page), referring to claims 16-20.
Regarding claim 20, Chen teaches a kitchen system (“food preparation device or system,” abstract), comprising a cooking system (construed as bottom plate 130 and food receptacle 140, fig. 1D) comprising: a cookware (food receptacle 140, fig. 1D) configured to contain and/or hold food or food ingredients (“dispenses the food items into the receptacle 140,” page 9, para 0042); and a dispensing apparatus (“extraction mechanism,” abstract) configured to grip and move an ingredient container (“pre-packaged food containers,” page 7, para 0033; “the top segment 114 or base 112 can include a tray that can flip 90 degrees or more in order to dump the food item out.  In another variation, the jointed food manipulator 138 can serve as the scooper and scoop or push the food items from the containers 10,” page 12, para 0055; examiner is construing the teaching that the joint food manipulator used as a scooper for flipping the containers 10 as a “gripping” the containers) of the certain shape (unknown what shape the Applicant is claiming; see 112b rejection above) as to dispense the food ingredients from the container to the cookware (“an extraction mechanism provided with the opening to extract a food Item from each of the one or more containers; a preparation receptacle, positioned to receive the food,” abstract), said dispensing apparatus comprising: one or more grippers (joint food manipulator 138, fig. 1D) configured to grip the ingredient container (“pre-packaged food containers,” page 7, para 0033; “the top segment 114 or base 112 can include a tray that can flip 90 degrees or more in order to dump the food item out.  In another variation, the jointed food manipulator 138 can serve as the scooper and scoop or push the food items from the containers 10,” page 12, para 0055; examiner is construing the teaching that the joint food manipulator used as a scooper for flipping the containers 10 as a “gripping” the containers); and a third motion mechanism (connection mechanism 177, fig. 1I) comprising a third motor (motor 169, fig. 1D), said third motion mechanism being configured to move said one or more grippers (“the manipulator 290 can be implemented using the manipulator 138, manipulator motor 169 and connection mechanism 177,” para 0076; “the manipulator 138 is coupled to a motor 169 so that it is motorized to swivel, stir or move to mix food items dispensed in the receptacle 140,” page 10, para 0044; examiner is construing the motor 169 as the claimed “one or more first motors”); and a plurality of vehicles (conveyers 142, fig. 1C), each configured to transport one or more of the plurality of ingredient containers (“a pair of opposing conveyers 142 that lift the individual containers 10 from the bottom, upwards towards the top segment 114, where extraction of the food item takes place,” page 9, para 0040).  Chen does not explicitly disclose a storage apparatus configured to store a pluralify of ingredient containers of a certain shape, wherein each ingredient container may contain or hold food ingredients; a first motion mechanism comprising a support component and a first motor configured to move the cookware as to stir or mix the food or food ingredients contained in the cookware; a second motion mechanism comprising a second motor configured to move the support component of the first motion mechanism.
However, in the same field of endeavor of automated food preparations systems, Buehler teaches a storage apparatus (storage modules 7000, fig. 3c) configured to store a pluralify of ingredient containers (“storage containers,” para 0324) of a certain shape (unknown what shape the Applicant is claiming; see 112b rejection above), wherein each ingredient container may contain or hold food ingredients (“The majority of dry ingredients are stored in individual storage containers which are, in turn, kept in the storage modules,” para 0324); a first motion mechanism (bottom “joint articulation” at the bottom of the arm of the primary manipulator, shown in fig. 20 and described as having a “telescoping extension,’” para 0227) comprising a support component (very bottom manipulator segment 2030 right before the grasping mechanism, fig. 20a) and a first motor (motor 2010, fig. 20, describe in para 0226) configured to move the cookware as to stir or mix the food or food ingredients contained in the cookware (“The primary manipulator is the central apparatus to accomplish most non-cooking tasks in the FPS. It performs the manipulation of the food including the removal of ingredients from the storage area, their placement on the cooking surface, and movement of the food being cooked including mixing, stirring, turning, etc.,” para 0224); a second motion mechanism (Buehler teaches multiple joint articulations in fig. 20 and para 0227; examiner is construing the joint articulation to left of the joint articulation with the grasping mechanism on it in fig. 20a as the claimed “fifth motion mechanism”) comprising a second motor (bottom motor 2015, fig. 20) configured to move the support component of the first motion mechanism (as shown in fig. 20, the bottom motor 2015 supports the linear extension of the telescoping extension 2025; the bottom articulation where the grasping mechanism is at is construed as the claimed “first motion mechanism”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include the primary manipulator as a strirring apparatus and the storage module as a storage apparatus, in view of the teachings of Buehler, by adding the storage system taught by Buehler to the extraction system taught by Chen, in order to use a separate and autonomous ingredient storage system that stores ingredients of flours, grains, pasta, beans, sugar, and other dry ingredients in containers for a first advantage of using cooking receptacles with closed lids in order to prevent spatter and for a second advantage of having a control system configured to operate a distributed optimization of low level functionality by communicating information to other devices on low-level algorithms, e.g., loading food containers from a storage module onto a conveyer device, in order to optimize and automate the operation of those tasks such that the loading operation is carried out by a robot instead of a user (Buehler, paras 0015, 0451, and 0458).  Additionally, it is noted that in the Arguments dated 19 June 2021, the Applicant states that “in fact, the inventions as claimed are obvious variants” (page 4, top of page), referring to claims 16-20.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO-2015117156-A1) in view of Buehler (US-20050193901-A1) as applied to claims 1-2 above, and further in view of Ennis (US-20110307098-A1).
Chen teaches the invention as described above but does not explicitly disclose further comprising: a solid component, the solid component being configured to close the opening of the wall of the storage room for the purpose of limiting the heat flow between the inside of the storage room and the outside of the storage room; and a third motion mechanism configured to move the solid component, as to close or open the opening of the wall, said third motion mechanism comprising a third motor.
However, in the same field of endeavor of automated food preparations systems, Buehler teaches further comprising: a solid component (door 7215, fig. 72a), the solid component being configured to close the opening of the wall of the storage room (examiner is construing that the door 7215 is configured to close the construed opening from the previous claim) for the purpose of limiting the heat flow between the inside of the storage room and the outside of the storage room (“an optional cooling system for a refrigeration storage unit,” para 0304; the door 7215 prevents cool air generated by a cooling system from leaving the storage module).  Additionally, in the same field of endeavor of automated kitchen systems, Ennis teaches and a third motion mechanism configured to move the solid component, as to close or open the opening of the wall, said third motion mechanism comprising a third motor (“The powered door opener 110 is any suitable mechanism or device that is operable for selectively opening and/or closing a refrigerator door 104, a non-limiting example of which includes a linear actuator. As can be appreciated by one skilled in the art, any suitable linear actuator can be used, non-limiting examples of which include mechanical actuators, hydraulic actuators, piezoelectric actuators, electro-mechanical actuators, linear motors, and segmented spindles,” para 0040; referring to fig. 1, examiner is construing the powered door opener 110 as the claimed “motion mechanism” and the teaching of an “actuator” as the claimed “third motor”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include the refrigerated storage module rotating shelf that has a door with an opening, in view of the teachings of Buehler, as a storage station for the invention taught by Chen, for the advantage of providing unobstructed access to ingredients into and out of the module, which is much more accessible in comparison to a system with a single rotating shelf because there is no need to move items stored on the outside of a shelf due easy access to items stored on interior shelves and for the advantage of using a primary manipulator as the central apparatus to accomplish non-cooking tasks, enabling cooking and cleaning processes to take place concurrently (Buehler, paras 0224, 0307, and 0406) and to modify the invention of Chen to include the powered door opener for a refrigerator, in view of the teachings of Ennis, in the storage station taught by Buehler, for the advantage of a handsfree automated refrigerator controlled by a power door opener that can be opened or closed based on an actuation command and for the advantage of ease of access as a result of a powered door opener because magnetic attraction between the magnetic seal and the metallic door casing can sometimes make the refrigerator difficult to open, which can be further compounded by a negative pressure that is often formed within the refrigerator (Ennis, para 0038).
Ennis, fig. 1

    PNG
    media_image9.png
    620
    446
    media_image9.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO-2015117156-A1) in view of Buehler (US-20050193901-A1) as applied to claims 1-2 and 4-15 above, and further in view of High (US-1482925-A).
Regarding claim 9, Chen teaches further comprising a said track switch mechanism, said track switch mechanism comprising: a number of rail tracks (track member 145, fig. 1C) that are some of the one or more rail tracks (two tracks are shown in fig. 1C); and a sixth motor (motor 149, fig. 1C) configured to connect the rail tracks (“The track member 145 can be equipped with a motor 149 in order to permit movement of the plate structure 147,” page 7, para 0040).  Chen does not explicitly disclose a track switch mechanism (although Chen teaches that “the plate structures 147 can move upward or downward with motion provided by the track member 145,” page 7, para 0040, which can be construed as switching, Chen does not explicitly disclose a mechanism to accomplish this switching).
However, in the same field of endeavor of automated food preparations systems, High teaches a track switch mechanism (“a switch device at each of the switch tracks on the counter deck, operable to open and close the main track,” column 1, lines 32-34).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include the switch device, in view of the teachings of High, for the purpose of transporting vehicles across numerous rails and decks, such as might be the case in a restaurant or public eating place, so the food ingredients may be transported economically and quickly and so that the food serviced is clean and sanitary (High, column 1, lines 9-15).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO-2015117156-A1) in view of Buehler (US-20050193901-A1) as applied to claim 16 above and further in view of Oleynik (US-20170348854-A1).
Regarding claim 17, Chen teaches the invention as described above as well as a transfer apparatus (“a pair of opposing conveyers 142 that lift the individual containers 10 from the bottom, upwards towards the top segment 114, where extraction of the food item takes place,” page 9, para 0040; the conveyer 142 is construed as the claimed “transfer apparatus”).  Chen does not explicitly disclose further comprising a transfer apparatus comprising: a second container gripping mechanism comprising a first support component and one or more grippers, said one or more grippers being configured to grip and hold one of the closed ingredient containers; a third motion mechanism comprising a second support component and a fourth motor, said third motion mechanism being configured to produce a motion of the first support component relative to the second support component; and a fourth motion mechanism comprising a third support component and a fifth motor, said fourth motion mechanism being configured to produce a motion of the second support component of the first motion mechanism relative to the third support component.  
However, in the same field of endeavor of automated kitchen systems (“robotic kitchen,” para 0007), Oleynik teaches further comprising a transfer apparatus (“systems,” para 0436, describing fig. 7D) comprising: a second container gripping mechanism (“dual-arm system,” para 0436) comprising a first support component (“The robot arm arrangement 13 comprises a rail 14 which is fixed within the housing 2,” para 0634; the “rail” is construed as the first support component) and one or more grippers (robotic hands 72, fig. 9D), said one or more grippers being configured to grip and hold one of the closed ingredient containers (container 85, fig. 60); a third motion mechanism (left robotic arm 70, fig. 9D) comprising a second support component (construed as the part of the arm where a bicep would be) and a fourth motor (“Each of the robot arms 15, 16 comprises computer-controlled motors,” para 0637; construed as the motors for the left arm in fig. 9D), said third motion mechanism being configured to produce a motion of the first support component (the rail shown in fig. 7D) relative to the second support component (the left bicep; the arms are design to “capture chef motions” as shown in step 567 in fig. 10B; obvious that movement of the left would cause motion between the rail and the left bicep); and a fourth motion mechanism (right robotic arm 70, fig. 9D)  comprising a third support component (construed as the right bicep) and a fifth motor (“Each of the robot arms 15, 16 comprises computer-controlled motors,” para 0637; construed as the motors for the right arm in fig. 9D), said fourth motion mechanism being configured to produce a motion of the second support component (left bicep) of the first motion mechanism relative to the third support component (right bicep; imitating a chef would cause motion to occur between the two arms).  
Oleynik, figs 7D, 9D, and 60

    PNG
    media_image10.png
    497
    738
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    465
    624
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    445
    357
    media_image12.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include robotic arms, in view of the teachings of Oleynik, by adding the arm and rail assembly taught by Oleynik to the top segment 114 taught by Chen, in order to facilitate the conveyor movement by using a robotic system that replicates a chef’s recipe process for the advantage of producing a food dish that can be enjoyed whenever desired without the repetitive process of laboring to produce the same dish (Oleynik, paras 0153 and 0158).  Additionally, it is noted that in the Arguments dated 19 June 2021, the Applicant states that “in fact, the inventions as claimed are obvious variants” (page 4, top of page), referring to claims 16-20.
	Regarding claim 18, Chen teaches the invention as described above but does not explicitly disclose wherein the transfer apparatus further comprises a fifth motion mechanism comprising a sixth motor, said fifth motion mechanism being configured to produce a motion of the third support component of the transfer apparatus.  
	However, in the same field of endeavor of automated kitchen systems (“robotic kitchen,” para 0007), Oleynik teaches wherein the transfer apparatus (“systems,” para 0436, describing fig. 7D) further comprises a fifth motion mechanism (“telescoping and rotating torso 374,” fig. 7D, described para 0436) comprising a sixth motor (“linear actuators—rail, telescopic mast,” para 0902), said fifth motion mechanism being configured to produce a motion of the third support component (right bicep) of the transfer apparatus (“The central support member 17 is configured to move along the length of the rail 14,” para 0635).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include robotic arms that move along a rail system, in view of the teachings of Oleynik, by adding the arm and rail assembly taught by Oleynik to the top segment 114 taught by Chen, in order to facilitate the conveyor movement by using a robotic system that replicates a chef’s recipe process for the advantage of producing a food dish that can be enjoyed whenever desired without the repetitive process of laboring to produce the same dish (Oleynik, paras 0153 and 0158).  Additionally, it is noted that in the Arguments dated 19 June 2021, the Applicant states that “in fact, the inventions as claimed are obvious variants” (page 4, top of page), referring to claims 16-20.
	Regarding claim 19, Chen teaches wherein the second container gripping mechanism (Oleyniks’ dual arm system) of the transfer apparatus (Chen’s conveyor 142) comprises a vacuum chuck (Chen teaches using a vacuum 166 in fig. 1D, which is construed as being part of the conveyor system 142).  Additionally, it is noted that in the Arguments dated 19 June 2021, the Applicant states that “in fact, the inventions as claimed are obvious variants” (page 4, top of page), referring to claims 16-20.
	Response to Argument
Applicant's arguments filed 28 October 2021 have been fully considered but they are not persuasive. 
On pages 2-3, the Applicant makes the following remarks:
“Examiner raised a lot of 35 USC 112 rejections, that are (slightly) more than 10 pages long. However, most of these rejections are invalid.  When “a motor” is recited, no antecedent basis is required. Only if “the motor” or “said motor” is recited, antecedent basis is then required. Same argument applies to any other claim limitation with an indefinite article.

In any claim, some apparatuses are known to comprise one or more motors and a newly introduced apparatus is said to comprise “a motor”, then the latter motor must not be confused with any of the motors that are parts of the previously recited apparatuses. The reason: the newly recited apparatus is a different apparatus, listed parallelly with the other ones in the claim.

There is no misunderstanding if someone says, “Family A has a child”, and then, “Family
B has a child.” The two children are not the same, as far as Family A is listed as different from
Family B. Likewise, it should not be any confusion if Applicant says, “apparatus A has a motor,” and then, “apparatus B has a motor.” The two motors could not be confused as far as apparatus A is a different apparatus as apparatus B.

While the examiner appreciates the Applicant’s reasoning, it is not necessarily true that apparatuses cannot share the same motor.  Although families typically do not share children, most engineers try to reduce the amount of motors required by using one motor for multiple apparatuses.  This reduction could reduce in a cost savings for a project.  
Additionally, extending the Applicant’s family analogy one step further, if one family called a child “Sam,” and a second family called a child “Sam,” then it would be important to differentiate between the two “Sam’s” when we refer to them.  For instance, if someone said “Come here, Sam,” is “Sam” from the first family or the second family?   Similarly, in claim limitations, where the Applicant must use clear terminology, the Applicant should consider differentiating between multiple claimed motors whenever possible so that it is clear what it is exactly that the Applicant is claiming.  
On page 3, the Applicant states the following:
“It should be noted that the plain meaning rule says that words in the claims should be given their plain meaning, unless such meaning is inconsistent with the specification. There is no such a thing as special language for patent writing that overrides the plain meaning of English language. See MPEP for details” 

Applicant refers to use “plan meaning” in the Claims, but some of the Applicant’s latest amendments have obfuscated the claim language.  For example, the Applicant has amended the apparatus claim 1 with the following limitation: “wherein the ingredient containers may be one or more of the ingredient containers that were previously stored in the storage apparatus.”  The word “may” indicates that this new amendment is not a required limitation.  Additionally the limitation “previously stored” has no patentable weight because it is a limitation for a method claim inside of an apparatus claim.  Meanwhile, the Applicant has modified the limitation “configured” to “being configured,” where it is not clear that the structure is actually “configured.”  Instead, the structure is “being configured,” i.e., the structure is in the process of being configured but is not yet configured.   Additionally, while the Applicant has amended the claims with a “third motor,” “second motion mechanism,” etc., there is no mention in the Specification of a “third motor,” a “second motion mechanism,” etc.  
On page 3, the Applicant argues that controlling motors is of ordinary skill in the art as to why the Applicant need not disclose a program.  However, the Claims at least seven different motors, where the motors “may be an AC or DC motor, stepper motor, servo motor, inverter motor, pneumatic or hydraulic motor, etc. A motor may optionally further comprise a speed reducer, encoder, and/or proximity sensor” (paragraph 0281 of the Specification).  Furthermore, the MPEP requires that “when examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter” (referencing MPEP 2161.01).  In the present Application, there is no disclosure of any programs to control the motors.  
On pages 5-9, the Applicant argues that the examiner did not provide any explanation for obviousness in the Double Patenting Rejection.  However, respectfully submit that that this explanation was provided (see pages 17-18 of the present Office action) but not addressed by the Applicant.  In response to the Double Patenting Rejection, the Applicant must either show evidence that the claims are patentability distinct or the Applicant must file a terminal disclaimer, neither of which the Applicant has yet to do.  Respectfully submit that in the response filed by the Applicant, the Applicant provides no evidence as to why the claims are patentably distinct, as required in MPEP 804 for a “complete response.”
On page 14, the Applicant references claim 2 and states that the “examiner erred in citing an incorrect evidence from Buehler” but does not point what this incorrect evidence is.  
On page 14, the Applicant references claim 3 and references “holders” and “cyclic transport mechanism,” but holders and a cyclic transport mechanism are not mentioned in the rejection for claim 3.
On page 15, the Applicant references claim 4 and references “water passage from the cleaning station,” but water passage from the cleaning station is not claimed in claim 4 nor is a water passage mentioned in the rejection.
On page 15, the Applicant references claim 6 and states that “a connector cannot be a motion mechanism.”  The mappings for claim 6 have been modified to refer to a lid stirring attachment from Buehler based on the Applicant’s amendments.
On page 15, the Applicant references claim 7 and states that “a connector cannot be a motion sub-mechanism.”  However, claim 7 does not require a motion sub-mechanism.
On page 16, the Applicant references claim 8 and references a “chain mechanism,” but a chain mechanism is not mentioned in the rejection for claim 8.
On page 17, the Applicant references claim 9 and states, “the motion mechanism cannot be the whole thing shown in Fig. 9,” but a “fig. 9” is not mentioned in the rejection for claim 9.
On page 17, the Applicant references claim 10 and states, the “examiner failed to identify the motor,” but a claim 10 requires control of “the motor or other device.”  Identifying the motor is not required to meet the limitations of the claim.
On page 17, the Applicant references claim 11 and states, “examiner did not identify the dispensing apparatus and its components from the figures,” but claim 11 requires a computer system and makes no mention of a dispensing apparatus.
On page 18, the Applicant references claim 12 and states, “examiner did not identify the dispensing apparatus and its components from the figures,” but claim 12, like claim 11, requires a computer system and makes no mention of a dispensing apparatus.
On pages 18-19, the Applicant references claim 13 and states, the “examiner did not identify the first support component,” “the second support component,” and “the unloading mechanism.”  However, claim 13 does not require any support components or an unloading mechanism.
On page 19, the Applicant references claim 14 and states, the “examiner did not identify the first support component,” “the second support component,” and “the unloading mechanism.”  However, claim 14 does not require a second support component or an unloading mechanism.  Respectfully submit that the “support component” has been mapped to one of the joint segments 2030 on the primary manipulator taught by Buehler (for reference, please see the claim 14 rejection above).
On page 36, the Applicant references a 35 USC 103 rejection using He660 and Buehler; however, He660 is not a reference used by the examiner.  Many of the Applicant’s arguments appear to be in response to a different Office action. 
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        1/7/2022
/SANG Y PAIK/Primary Examiner, Art Unit 3761